       Case 3:20-cv-07792-VC Document 22 Filed 03/23/21 Page 1 of 5


KATHERINE V.A. SMITH, SBN 247866
 ksmith@gibsondunn.com
BRADLEY J. HAMBURGER, SBN 266916
 bhamburger@gibsondunn.com
MICHAEL HOLECEK, SBN 281034
  mholecek@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
Telephone: 213.229.7000
Facsimile: 213.229.7520
MEGAN COONEY, SBN 295174
  mcooney@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, CA 92612-4412
Telephone: 949.451.3800
Facsimile: 949.451.4220
Attorneys for Defendants AMAZON.COM, INC. and
AMAZON LOGISTICS, INC.

POTTER HANDY LLP
MARK D. POTTER, SBN 166317
  mark@potterhandy.com
JAMES M. TREGLIO, SBN 228077
  jimt@potterhandy.com
8033 Linda Vista Road, Suite 200
Telephone: 858.375.7385
Facsimile: 888.422.5191

Attorneys for Plaintiffs RICKY DIAZ, EMANUEL
ADAMSON, and JUAN MANUEL ALVAREZ
                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION

RICKY DIAZ, EMANUEL ADAMSON,                       CASE NO. 3:20-cv-07792-VC
JUAN MANUEL ALVAREZ, individually
and on behalf of all others similarly situated,    JOINT STIPULATION AND [PROPOSED]
                                                   ORDER TO TRANSFER MATTER
                       Plaintiffs,                 PURSUANT TO FIRST-TO-FILE RULE
       v.

AMAZON.COM, INC., a Delaware                       Judge: The Honorable Vince Chhabria
corporation with its principal place of business
in Washington, AMAZON LOGISTICS, INC.,
a Delaware corporation with its principal place
of business in Washington, and DOES 1 to
100, inclusive,
                       Defendants.


  JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER ACTION PURSUANT TO FIRST-TO-FILE
                             RULE – CASE NO. 3:20-CV-07792-VC
       Case 3:20-cv-07792-VC Document 22 Filed 03/23/21 Page 2 of 5


                                        JOINT STIPULATION

       Pursuant to Northern District Local Rules 7-1 and 7-12, Plaintiffs Ricky Diaz, Emanuel

Adamson, and Juan Manuel Alvarez (collectively “Plaintiffs”) and Defendants Amazon.com, Inc. and

Amazon Logistics, Inc. (collectively, “Amazon”) (together, the “Parties”), by and through their

respective counsel, hereby stipulate and agree as follows:

       WHEREAS, on August 21, 2020, Plaintiffs filed their Complaint against Amazon in the

Superior Court for Alameda County, California, Case No. RG20072092, alleging various violations of

the California Labor Code on behalf of a putative class of California-based Amazon Delivery Partners,

based on the theory that Delivery Partners were misclassified as independent contractors (Dkt. 1-1, Ex.

B at ¶¶ 5, 29);

       WHEREAS, Amazon removed the action to this Court on November 4, 2020 (Dkt. 1);

       WHEREAS, prior to the filing of this case, a number of class action complaints were filed on

behalf of putative classes of California-based Delivery Partners also alleging that Amazon misclassified

Delivery Partners as independent contractors under California law. The first such case, Rittmann v.

Amazon.com Inc., was filed in the Western District of Washington in 2016. See Rittmann, et al. v.

Amazon.com, Inc., et al., No. 2:16-cv-01554-JCC (W.D. Wash.). A number of subsequently-filed

actions have been consolidated with Rittmann. See Order Granting in Part Defendants’ Motion to

Dismiss, or in the Alternative, Motion to Transfer or Stay, Mack v. Amazon.com, Inc., et al., No. 2:17-

cv-02515-AB-RAO (C.D. Cal. Sept. 19, 2017); Stipulation to Transfer Matter, Ronquillo v.

Amazon.com Inc., No. 2:19-cv-00207-AB-FFM (C.D. Cal. Mar. 14, 2019); Order Re: Defendants’

Motion to Dismiss, Stay or Transfer the Action, Hoyt v. Amazon.com, Inc., et al., No. 3:19-cv-00218-

JSC (N.D. Cal. Mar. 28, 2019). Additionally, two putative class actions, Keller and Ponce, have been

consolidated and transferred from this District to the Western District of Washington under the first-

to-file rule. See Keller v. Amazon.com, Inc., et al., No. 3:17-cv-02219-RS (N.D. Cal.); Ponce v.

Amazon.com, Inc., et al., No. 3:19-cv-00288-RS (N.D. Cal.). The California class action claims in the

consolidated Rittmann and Keller/Ponce actions for minimum wage, overtime, business expenses, and

penalties seek to cover all California Delivery Partners, including Plaintiffs in this action;

       WHEREAS, on December 9, 2020, the Parties stipulated to stay this action pending resolution


  JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER ACTION PURSUANT TO FIRST-TO-FILE
                             RULE – CASE NO. 3:20-CV-07792-VC
        Case 3:20-cv-07792-VC Document 22 Filed 03/23/21 Page 3 of 5


of the petition for writ of certiorari seeking review of Rittmann v. Amazon.com, Inc., 970 F.3d 904 (9th

Cir. 2020) (Dkt. 13);

        WHEREAS, on February 22, 2021, the Unites States Supreme Court denied the petition for

writ of certiorari seeking review of Rittmann v. Amazon.com, Inc., 970 F.3d 904 (9th Cir. 2020);

        WHEREAS, on March 10, 2021, the Parties came before the Court for a Case Management

Conference and Amazon stated that it intended to file a Motion to Compel Arbitration or to Dismiss,

Stay, or Transfer the action under the first-to-file rule;

        WHEREAS, at the Case Management Conference, the Court indicated that it was inclined to

transfer this action to the Western District of Washington and requested that the Parties confer

regarding filing a stipulation to transfer this action;

        WHEREAS, the Parties agree that this matter and the consolidated Rittmann and Keller/Ponce

matters possess sufficient similarity of parties and issues to warrant application of the first-to-file rule

given that: (1) Plaintiffs are members of the proposed putative classes in Rittmann and Keller/Ponce,

(2) the Defendants are the same, and (3) the issues to be tried overlap significantly, including the core

theory of liability advanced in all cases that Amazon Delivery Partners are misclassified as independent

contractors;

        WHEREAS, rather than engage in motion practice, the Parties have agreed to stipulate to have

this action transferred to the Western District of Washington based on the first-to-file rule.

        NOW, THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,

and respectfully request that the Court enter an Order that:

        1.      This matter shall be transferred to the Western District of Washington.

        2.      All deadlines shall be vacated with any new deadlines to be set by the District Court for

                the Western District of Washington.

        3.      This Stipulation does not limit or affect Amazon’s ability to file a motion, including a

                motion to compel arbitration, or other responsive pleading in response to the Complaint.



        IT IS SO STIPULATED.



                                                     2
  JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER ACTION PURSUANT TO FIRST-TO-FILE
                             RULE – CASE NO. 3:20-CV-07792-VC
       Case 3:20-cv-07792-VC Document 22 Filed 03/23/21 Page 4 of 5


Dated: March 19, 2021                                  POTTER HANDY LLP


                                             By:        James M. Treglio
                                                                Mark D. Potter
                                                               James M. Treglio

                                                       Attorneys for Plaintiffs RICKY DIAZ,
                                                       EMANUEL ADAMSON, and JUAN
                                                       MANUEL ALVAREZ


Dated: March 19, 2021                                  GIBSON, DUNN & CRUTCHER LLP


                                             By:         Katherine V.A. Smith
                                                                Katherine V.A. Smith
                                                                Bradley J. Hamburger
                                                                   Michael Holecek
                                                                  Megan M. Cooney

                                                       Attorneys for Defendants AMAZON.COM,
                                                       INC. and AMAZON LOGISTICS, INC.



                                          ATTESTATION

       I hereby attest that I have on file all holographic signatures corresponding to any signatures

indicated by a conformed signature (/s/) within this e-filed document.


Dated: March 19, 2021

                                                         Katherine V.A. Smith
                                                                 Katherine V.A. Smith




                                                   3
  JOINT STIPULATION AND [PROPOSED] ORDER TO TRANSFER ACTION PURSUANT TO FIRST-TO-FILE
                             RULE – CASE NO. 3:20-CV-07792-VC
Case 3:20-cv-07792-VC Document 22 Filed 03/23/21 Page 5 of 5
